          Case 8:20-cv-00169 Document 1 Filed 01/27/20 Page 1 of 13 Page ID #:1




 1   Youssef H. Hammoud (SBN: 321934)
     L. Tegan Rodkey (SBN: 275830)
 2   PRICE LAW GROUP, APC
 3   6345 Balboa Blvd., Suite 247
     Encino, CA 91316
 4
     T: (818) 600-5596
 5   F: (818) 600-5496
 6   E: youssef@pricelawgroup.com
     E: tegan@pricelawgroup.com
 7   Attorneys for Plaintiff,
 8   Ricardo Ramos
 9
10                     UNITED STATES DISTRICT COURT
11                    CENTRAL DISTRICT OF CALIFORNIA
12   RICARDO RAMOS,                            Case No.: 8:20-cv-00169
13
14
                 Plaintiff,                    COMPLAINT AND DEMAND FOR
                                               JURY TRIAL FOR VIOLATIONS
15          v.                                 OF:
16
                                               1.    Telephone Consumer Protection
17
     CITIBANK, N.A.,                                 Act, 47 U.S.C. § 227 et seq.;
18                                             2.    CAL. CIV. CODE § 1788 et seq.;
19
                 Defendant.                          and
                                               3.    Intrusion Upon Seclusion
20
21
22
23               COMPLAINT AND DEMAND FOR JURY TRIAL
24
           Plaintiff Ricardo Ramos (“Plaintiff”), by and through his attorneys, alleges
25
26   the following against Defendant Citibank, N.A. (“Citibank” or “Defendant”):
27
     //
28
                                             -1-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 8:20-cv-00169 Document 1 Filed 01/27/20 Page 2 of 13 Page ID #:2




 1                                 INTRODUCTION
 2         1.    Count I of Plaintiff’s Complaint is based upon the Telephone
 3
     Consumer Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal
 4
 5   statute that broadly regulates the use of automated telephone equipment. Among
 6
     other things, the TCPA prohibits certain unsolicited marketing calls, restricts the
 7
 8   use of automatic dialers or prerecorded messages, and delegates rulemaking
 9
     authority to the Federal Communications Commission (“FCC”).
10
11         2.    Count II of Plaintiff’s Complaint is based upon Rosenthal Fair Debt
12   Collection Practices Act (“RFDCPA”), CAL. CIV. CODE § 1788 et seq., which
13
     prohibits debt collectors from engaging in abusive, deceptive and unfair practices
14
15   in connection with the collection of consumer debts.
16
           3.    Count III of Plaintiff’s Complaint is based upon the Invasion of
17
18   Privacy -Intrusion upon Seclusion, as derived from § 652B of the Restatement
19
     (Second) of Torts. § 652B prohibits an intentional intrusion, “physically or
20
21   otherwise, upon the solitude or seclusion of another or his private affairs or
22   concerns… that would be highly offensive to a reasonable person.”
23
                            JURISDICTION AND VENUE
24
25         4.    Jurisdiction of this court arises under 47 U.S.C. § 227 et seq. and 28
26
     U.S.C. 1331.
27
28
                                              -2-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 8:20-cv-00169 Document 1 Filed 01/27/20 Page 3 of 13 Page ID #:3




 1         5.       Jurisdiction of this court also arises under 28 U.S.C. § 1332 because
 2   (1) the matter in controversy exceeds the sum or value of $75,000.00 and (2)
 3
     Plaintiff and Defendant are citizens of different States.
 4
 5         6.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a
 6
     substantial part of the events or omissions giving rise to the claim occurred in this
 7
 8   District. Because Defendant transacts business here, personal jurisdiction is
 9
     established.
10
11                                         PARTIES
12         7.       Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
13
           8.       Plaintiff is a natural person residing in California.
14
15         9.       Defendant is a “debt collector” as defined by Cal. Civ. Code §
16
     1788.2(c).
17
18         10.      Defendant is attempting to collect on a “consumer debt” as defined by
19
     Cal. Civ. § 1788.2(f).
20
21         11.      Defendant is a global bank that provides credit cards, loans, banking
22   and other financial services to consumers. Defendant can be served at its principal
23
     place of business located at 701 East 60th Street North, Sioux Falls, South Dakota
24
25   57104.
26
27
28
                                                 -3-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 8:20-cv-00169 Document 1 Filed 01/27/20 Page 4 of 13 Page ID #:4




 1          12.    Defendant acted through its agents, employees, officers, members,
 2   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
 3
     representatives, and insurers.
 4
 5                               FACTUAL ALLEGATIONS
 6
            13.    Defendant is attempting to collect an alleged debt from Plaintiff.
 7
 8          14.    In or around May 2019, in an attempt to collect on an alleged
 9
     consumer account, Defendant began contacting Plaintiff on his cellular phone
10
11   number ending in 4297.
12          15.    On or about June 23, 2019, at approximately 8:17 a.m., Plaintiff
13
     received a call on his cell phone from (866) 458-7688; Plaintiff heard a short pause
14
15   before one of Defendant’s agents began to speak, indicating the use of an automated
16
     telephone dialing system.
17
18          16.    During this conversation, Plaintiff spoke with a representative, Britt,
19
     who indicated that Defendant was attempting to collect a debt.
20
21          7.     Plaintiff stated that all the calls were really bothering him and that
22   Defendant should communicate with him only by mail.
23
            8.     Defendant’s representative responded by stating that she would add
24
25   Plaintiff to the do not call list.
26
            17.    Despite revoking consent to be called, Defendant continued its assault
27
28   of harassing automated debt collection calls to Plaintiff’s cell phone.
                                               -4-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 8:20-cv-00169 Document 1 Filed 01/27/20 Page 5 of 13 Page ID #:5




 1          18.    Again, on or about November 25, 2019, at approximately 72:34 p.m.,
 2   Plaintiff received a call on his cell phone from (877) 609-5704; Plaintiff heard a
 3
     short pause before one of Defendant’s agents began to speak, indicating the use of
 4
 5   an automated telephone dialing system.
 6
            19.    During this conversation, Plaintiff spoke to a representative, Jimmy,
 7
 8   who indicated that Defendant was attempting to collect a debt.
 9
            20.    Plaintiff stated that he did not have the money to pay Defendant
10
11   because his rent had increased.
12          21.    Further, Plaintiff requested that Defendant communicate with him by
13
     mail, effectively revoking consent for the second time.
14
15          22.    Despite Plaintiff’s second revocation of consent to be called,
16
     Defendant continued to bombard Plaintiff’s cell phone with automated debt
17
18   collector calls.
19
            23.    Again, on or about December 5, 2019, at approximately 4:38 p.m.,
20
21   Plaintiff received a call on his cell phone from (877) 609-5704; Plaintiff heard a
22   short pause before one of Defendant’s agents began to speak, indicating the use of
23
     an automated telephone dialing system.
24
25          24.    During this conversation, Plaintiff spoke to a representative, Hyadee,
26
     who indicated that Defendant was attempting to collect a debt.
27
28
                                               -5-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 8:20-cv-00169 Document 1 Filed 01/27/20 Page 6 of 13 Page ID #:6




 1          25.   Plaintiff stated that he already spoke to someone and that Defendant
 2   should only communicate by mail.
 3
            26.   Between May 23, 2019 and June 23, 2019, Defendant called
 4
 5   Plaintiff’s cellular phone approximately one hundred (100) times.
 6
            27.   Between June 23, 2019 and December 6, 2019, Defendant called
 7
 8   Plaintiff on his cellular phone approximately one hundred and eighty (180) times
 9
     after Plaintiff revoked consent to be called on (3) separate occasions.
10
11          28.   Defendant’s conduct was done willfully and knowingly.
12          29.   Defendant was aware that Plaintiff had requested to be contacted in
13
     writing only on, and despite this, Defendant continued to place automated debt
14
15   collection calls to Plaintiff’s cellular phone.
16
            30.   Defendant’s calls were excessive and done with the purpose of
17
18   attempting to harass Plaintiff into making a payment on the account.
19
            31.   The conduct was not only willful but was done with the intention of
20
21   causing Plaintiff such distress, so as to induce him to pay the debt.
22          32.   Further, the conduct was done with such frequency so as to harass
23
     Plaintiff.
24
25          33.   Plaintiff’s rent increased and it took a significant toll on his financials.
26
            34.   Moreover, Defendant would bombard Plaintiff’s cell phone while he
27
28   was at work, causing him to suffer from embarrassment and humiliation.
                                                 -6-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 8:20-cv-00169 Document 1 Filed 01/27/20 Page 7 of 13 Page ID #:7




 1         35.      Plaintiff is under an immense amount of stress and Defendant’s calls
 2   have only exacerbated his stress.
 3
           36.      Plaintiff attempted to explain his financial hardship to Defendant in
 4
 5   an attempt to get the calls to stop, however, Defendant continued to lay siege on
 6
     Plaintiff’s cell phone with automated debt collection calls.
 7
 8         37.      Defendant acted maliciously and subjected Plaintiff to oppression.
 9
           38.      Due to Defendant’s actions, Plaintiff has suffered from immense
10
11   emotional and mental pain and anguish, including but not limited to, stress, anxiety,
12   headaches, sleepless nights and fear.
13
                                           COUNT I
14
15                        (Violations of the TCPA, 47 U.S.C. § 227)
16
           39.      Plaintiff incorporates by reference all of the above paragraphs of this
17
18   Complaint as though fully stated herein.
19
           40.      Defendant violated the TCPA. Defendant’s violations include, but are
20
21   not limited to the following:
22               a. Within four years prior to the filing of this action, on multiple
23
                    occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii)
24
25                  which states in pertinent part, “It shall be unlawful for any person
26
                    within the United States . . . to make any call (other than a call made
27
28                  for emergency purposes or made with the prior express consent of
                                                 -7-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 8:20-cv-00169 Document 1 Filed 01/27/20 Page 8 of 13 Page ID #:8




 1                  the called party) using any automatic telephone dialing system or an
 2                  artificial or prerecorded voice — to any telephone number assigned
 3
                    to a . . . cellular telephone service . . . or any service for which the
 4
 5                  called party is charged for the call.
 6
                 b. Within four years prior to the filing of this action, on multiple
 7
 8                  occasions, Defendant willfully and/or knowingly contacted Plaintiff
 9
                    at Plaintiff’s cellular telephone using an artificial prerecorded voice
10
11                  or an automatic telephone dialing system and as such, Defendants
12                  knowing and/or willfully violated the TCPA.
13
           41.       As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
14
15   entitled to an award of five hundred dollars ($500.00) in statutory damages, for
16
     each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds
17
18   that Defendants knowingly and/or willfully violated the TCPA, Plaintiff is entitled
19
     to an award of one thousand five hundred dollars ($1,500.00), for each and every
20
21   violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
22                                         COUNT II
23
                        (Violations of CAL. CIV. CODE § 1788 et seq.)
24
25         42.      Plaintiff incorporates by reference all of the above paragraphs of this
26
     Complaint as though fully stated herein.
27
28
                                                  -8-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 8:20-cv-00169 Document 1 Filed 01/27/20 Page 9 of 13 Page ID #:9




 1         43.     Defendant violated the RFDCPA. Defendant’s violations include, but
 2   are not limited to, the following:
 3
                 c. Defendant violated CAL. CIV. CODE § 1788.11(d) by causing a
 4
 5                 telephone to ring repeatedly or continuously to annoy the person
 6
                   called;
 7
 8               d. Defendant violated CAL. CIV. CODE § 1788.17 by collecting or
 9
                   attempting to collect a consumer debt without complying with the
10
11                 provisions of Sections 1692b to 1692j, inclusive, of . . . Title 15 of the
12                 United States Code (Fair Debt Collection Practices Act).
13
                      i.   Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
14
15                         U.S.C. § 1692c(b) by disclosing Plaintiff’s debt to a third party.
16
                     ii.   Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
17
18                         U.S.C. § 1692d by engaging in conduct, the natural
19
                           consequence of which is to harass, oppress or abuse any person
20
21                         in connection with the collection of the alleged debt;
22                  iii.   Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
23
                           U.S.C. § 1692d(5) by causing Plaintiff’s phone to ring or
24
25                         engaging Plaintiff in telephone conversations repeatedly; and
26
27
28
                                                 -9-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 8:20-cv-00169 Document 1 Filed 01/27/20 Page 10 of 13 Page ID #:10




 1                  iv.   Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
 2                        U.S.C. § 1692f by using unfair or unconscionable means in
 3
                          connection with the collection of an alleged debt;
 4
 5            44.   Defendant’s acts, as described above, were done intentionally with the
 6
     purpose of coercing Plaintiff to pay the alleged debt.
 7
 8            45.   Defendant was aware of Plaintiff’s financial situation, that he had no
 9
     money, that he be contacted by mail only, and yet, Defendant continued to call
10
11   Plaintiff in an attempt to harass him to pay the debt.
12            46.   As a result of the foregoing violations of the RFDCPA, Defendant is
13
     liable to Plaintiff for actual damages, statutory damages, and attorneys’ fees and
14
15   costs.
16
                                         COUNT III
17
18                               (Intrusion Upon Seclusion)
19
              47.   Plaintiff incorporates by reference all of the above paragraphs of this
20
21   Complaint as though fully stated herein.
22            48.   Restatement of the Law, Second, Torts, § 652(b) defines intrusion
23
     upon seclusion as, “One who intentionally intrudes… upon the solitude or
24
25   seclusion of another, or his private affairs or concerns, is subject to liability to the
26
     other for invasion of privacy, if the intrusion would be highly offensive to a
27
28   reasonable person”.
                                                - 10 -
                               COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 8:20-cv-00169 Document 1 Filed 01/27/20 Page 11 of 13 Page ID #:11




 1         49.      Defendant violated Plaintiff’s privacy. Defendant’s violations
 2   include, but are not limited to, the following:
 3
                 e. Defendant intentionally intruded, physically or otherwise, upon
 4
 5                  Plaintiff’s solitude and seclusion by engaging in harassing phone
 6
                    calls in an attempt to collect on an alleged debt despite numerous
 7
 8                  requests for Defendant to contact Plaintiff in writing only.
 9
                 f. The number and frequency of the telephone calls to Plaintiff by
10
11                  Defendant after several requests to be contacted in writing only
12                  constitute an intrusion on Plaintiff's privacy and solitude.
13
                 g. Defendant’s conduct would be highly offensive to a reasonable
14
15                  person as Plaintiff received calls that often-interrupted Plaintiff’s
16
                    work and daily schedule.
17
18               h. Defendant’s acts, as described above, were done intentionally with
19
                    the purpose of coercing Plaintiff to pay the alleged debt.
20
21         50.      As a result of Defendant’s violations of Plaintiff’s privacy, Defendant
22   is liable to Plaintiff for actual damages.
23
                                   PRAYER FOR RELIEF
24
25         WHEREFORE, Plaintiff Ricardo Ramos respectfully requests judgment
26
     be entered against Defendant Citibank, N.A. for the following:
27
28
                                                  - 11 -
                               COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 8:20-cv-00169 Document 1 Filed 01/27/20 Page 12 of 13 Page ID #:12




 1              A. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47
 2                 U.S.C. § 227(b)(3)(C);
 3
                B. Declaratory judgment that Defendant violated the RFDCPA;
 4
 5              C. Statutory damages of $1,000.00 pursuant to the RFDCPA, Cal. Civ.
 6
                   Code §1788.30(b);
 7
 8              D. Actual damages pursuant to Cal. Civ. Code §1788.30(a);
 9
                E. Costs and reasonable attorneys’ fees pursuant to the RFDCPA, Cal.
10
11                 Civ. Code §1788.30(c);
12              F. Punitive damages to be determined at trial, for the sake of example
13
                   and punishing Defendant for their malicious conduct, pursuant to
14
15                 Cal. Civ. Code § 3294(a).
16
                G. Awarding Plaintiff any pre-judgment and post-judgment interest as
17
18                 may be allowed under the law; and
19
                H. Any other relief that this Honorable Court deems appropriate.
20
21                              DEMAND FOR JURY TRIAL
22           Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a
23
     trial by jury of all issues triable by jury.
24
25   //
26
     //
27
28
                                                    - 12 -
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00169 Document 1 Filed 01/27/20 Page 13 of 13 Page ID #:13




 1      Respectfully submitted this 27th day of January 2020.
 2                                     PRICE LAW GROUP, APC
 3
                                       By: /s/ Youssef H. Hammoud
 4
                                       Youssef H. Hammoud (SBN: 321934)
 5                                     L. Tegan Rodkey (SBN: 275830)
 6                                     Price Law Group, APC
                                       6345 Balboa Blvd., Suite 247
 7                                     Encino, CA 91316
 8                                     T: (818) 600-5596
                                       F: (818) 600-5496
 9
                                       E: youssef@pricelawgroup.com
10                                     Attorneys for Plaintiff,
11                                     Ricardo Ramos
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         - 13 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
